UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-1101


ASAD SAMMI NIYAZ,

                Plaintiff ─ Appellant,

          v.

BANK OF AMERICA; COUNTRYWIDE HOME LOANS, INCORPORATED, America's
Wholesale Lender; BAC HOME LOANS SERVICING, LP; RECONSTRUCT
COMPANY, N.A., is a wholly-owned subsidiary of Bank of America,
N.A.; MERS, Mortgage Electronic Registration Systems; SAMUEL I.
WHITE, P.C.; JON DOE, 1 - 100,

                Defendants ─ Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:10-cv-00796-JCC-TCB)


Submitted:   July 28, 2011                 Decided:   August 11, 2011


Before GREGORY and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Asad Sammi Niyaz, Appellant Pro Se.    Jenelle Marie Dennis,
BALLARD SPAHR, LLP, Bethesda, Maryland; Constantinos George
Panagopoulos, BALLARD  SPAHR,  LLP,  Washington,  D.C.,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Asad Sammi Niyaz appeals the district court’s order

granting    summary     judgment   in   favor   of   the    Defendants    in   his

lawsuit    filed   in    an   attempt   to    prevent      foreclosure    on   his

property.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Niyaz v. Bank of America, No. 1:10-cv-00796-

JCC-TCB (E.D. Va. Jan. 3, 2011).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                         AFFIRMED




                                        2